DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of the Lucas County Court of Common Pleas, Juvenile Division, that found appellant guilty of contempt for failing to pay child support as ordered. For the following reason, this appeal is dismissed as moot.
 {¶ 2} On August 23, 2001, appellee filed a motion to show cause asserting appellant was in contempt of court for failing to pay child support as ordered by the trial court in 1992. The matter was set for hearing on January 2, 2002. Appellant failed to appear and a warrant was issued on January 10, 2002. The warrant was executed on February 17, 2005. On June 16, 2005, a hearing was held in this matter and appellant was found in contempt. The magistrate sentenced appellant to 30 days in jail, to be suspended if he paid a purge provision of $1,000 by September 7, 2005, and at least $275 per month toward his current child support order. Appellant filed timely objections to the magistrate's decision. On July 14, 2005, the trial court denied the objections and adopted the magistrate's decision. Appellant filed a timely notice of appeal. The record reflects that appellant paid the purge provision and on September 14, 2005, the trial court ordered the finding of contempt vacated.
 {¶ 3} In his sole assignment of error on appeal, appellant asserts the trial court erred by finding him in contempt. An appeal from a civil contempt finding and sentence becomes moot when a party purges himself of the contempt or serves the sentence imposed by the trial court. See Kimbler v. Kimbler,
4th Dist. No. 05CA2994, 2006-Ohio-2695; Bartkowiak v.Bartkowiak, 4th Dist. No. 04CA596, 2005-Ohio-5017. Accordingly, we find that the issue raised by appellant in his sole assignment of error is moot.
 {¶ 4} On consideration whereof, appellant's appeal is dismissed as moot. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
APPEAL DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, J. Singer, P.J. Parish, J. concur.